DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered. Claims 1-25 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben hereinafter) in view of US 2014/0199180 (Schoendorff hereinafter) and further in view of US 5144153 (Scheppmann hereinafter).
Regarding claim 1, Mayleben teaches a dual sump pump system (¶ 2 and 92 with Figure 17) that discloses a primary AC pump (Pump 902, ¶ 57 and 69) and a secondary DC pump (Back-up pump 904 per ¶ 93), the primary AC pump having a primary switch for operating at least one of the pumps (Sensor unit 14 utilizes capacitance per ¶ 59 and 60), the primary switch being a solid state switch (¶ 59-60), and the secondary DC pump having a secondary switch for operating at least one of the pumps (Secondary switch 918); a back-up battery for powering the secondary DC pump (Back-up battery 914 ¶ 93-94); a primary controller including a processor, the primary controller electrically connected to both the primary AC pump and the secondary DC pump for operating the primary AC pump and the secondary DC pump (Controller 42 per ¶ 60 disclosing a microprocessor where in ¶ 93-94 Mayleben describes the pump system having a common receiver 910 used to receive information about both pumps [primary and back-up] and then inform the user of specific conditions which implies that the two pumps are connected in a manner to the primary controller); and a secondary controller, discrete from the primary controller, and electrically connected to at least one of the primary AC pump and the secondary DC pump to operate the at least one of the primary AC pump and the secondary DC pump when the primary controller malfunctions or fails (Secondary controller is the back-up controller described in ¶ 93 will operate the secondary DC pump).
Mayleben is silent with respect to the primary controller being electrically connected to both the primary AC pump and the secondary DC pump for operating the primary AC pump and the secondary DC pump.
However, Schoendorff teaches a pump controller (¶ 1) that discloses the use of a common primary controller (Figure 1, Controller 20) between a primary pump (Figure 1, Primary Pump 50) and a back-up pump (Figure 1, Back-up pump 52 per ¶ 62 and 70).

Mayleben, per Schoendorff, is silent with respect to the secondary controller being a logic-based relay controller.
However, Scheppmann teaches a primary and back-up controller to ensure proper operation of the controlled body that discloses the use of a logic unit as the back-up controller (Column 4 Lines 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary controller of Mayleben with the logic based controller of Scheppmann to ensure proper failure operation of the device while minimizing the power and setting requirements of the back-up controller. 
Regarding claim 6, Mayleben’s modified teachings are described above in claim 7 where Schoendorff would further disclose the primary controller includes a processor programmed to perform a battery health check (¶ 70 of Schoendorff).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the back-up pump battery system of Mayleben with the battery health monitoring of Schoendorff to monitor the battery and ensure it is at a proper level.
Regarding claim 7, Mayleben’s modified teachings are described above in claim 7 where the combination of Mayleben and Schoendorff would further disclose a battery charging circuit electrically connected to the back-up battery for charging the back-up battery when power 
Regarding claim 8, Mayleben’s modified teachings are described above in claim 7 where the combination of Mayleben and Schoendorff would further disclose that the battery health monitoring circuit includes a display for displaying indicia indicative of the battery health and an alarm for alerting a user to a problem with the back-up battery based on the monitored battery health (¶ 94 of Mayleben and ¶ 60 and 135 of Schoendorff detail the use of alarms and notifications).
Regarding claim 9, Mayleben’s modified teachings are described above in claim 8 where the combination of Mayleben and Schoendorff would further disclose that the alarm is at least one of an audible alarm, a visual alarm, and an electronic message alarm (¶ 94 of Mayleben and ¶ 60 and 135 of Schoendorff detail the use of alarms and notifications).
Regarding claim 10, Mayleben’s modified teachings are described above in claim 8 where the combination of Mayleben and Schoendorff would further disclose the display is at least one of a light, a digital display, an analog display, and a mechanical indicator (¶ 94 of Mayleben and ¶ 60/135 of Schoendorff).
Regarding claim 11, Mayleben’s modified teachings are described above in claim 8 where the combination of Mayleben and Schoendorff would further disclose that the primary controller includes a communication device for transmitting notifications about the pump system to a user (¶ 94 of Mayleben and ¶ 60 of Schoendorff).
Regarding claim 12.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) and further in view of US 2005/0281679 (Niedermeyer hereinafter).
Regarding claim 2, Mayleben’s teachings are described above in claim 1 but fails to disclose that the solid-state primary switch includes a pneumatic pressure transducer that utilizes pressure differentials to determine when one or more of the pumps should be operated.
However, Niedermeyer teaches a sump pump controller (¶ 1) that discloses a solid state primary switch that includes a pneumatic pressure transducer that utilizes pressure differentials to determine when one or more of the pumps should be operated (¶ 7, 29, and 31-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solid state switches for fluid level detection as taught by Niedermeyer into the sensing unit of Mayleben to utilize pressure instead of a liquid level via simple substitution to obtain the known and predictable results of sensing the liquid of a target liquid.
Regarding claim 3, Mayleben’s modified teachings are described above in claim 2 where the combination of Mayleben and Niedermeyer would further disclose that the primary controller includes a processor programmed to activate the primary AC pump when the pneumatic pressure transducer indicates that a threshold fluid level has been reached (¶ 59-61, 66, and 69 of Mayleben with ¶ 29 and 31-33 of Niedermeyer detailing that the pressure thresholds active the pump system).
Regarding claim 4, Mayleben’s modified teachings are described above in claim 3 where the combination of Mayleben and Niedermeyer would further disclose that the processor is programed to activate the secondary DC pump when the regular power conditions are 
Regarding claim 5, Mayleben’s modified teachings are described above in claim 3 where the combination of Mayleben and Niedermeyer would further disclose that the processor is programmed to activate the secondary DC pump when the primary AC pump is not lowering the fluid level at a sufficient rate or in a sufficient amount of time (¶ 33 of Niedermeyer).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) and further in view of US 2810345 (Englesson hereinafter).
Regarding claim 13, Mayleben’s teachings are described in claim 1 but are silent with respect to the primary AC pump and secondary DC pump are connected to a diverter valve that diverts fluid flowing from one of the pumps toward a discharge pipe that the pump system is connected to and hinders fluid from backflowing or recirculating back into the other pump.
However, Englesson teaches a dual pump device (Figure 1) that discloses a primary pump (Pump 1) and a secondary pump (Pump 2) connected to a diverter valve that diverts fluid flowing from one of the pumps toward a discharge pipe that the pump system is connected to and hinders fluid from backflowing or recirculating back into the other pump (Diverter valve 7 with Column 3 Lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separate discharge channels of the pumps to a single discharge channel per the teachings of Englesson to use fewer parts during installation. 
Regarding claim 14, Mayleben’s modified teachings are described above in claim 13 where the combination of Mayleben and Englesson would further disclose that the diverter valve (Englesson Valve 7) includes first (8) and second inlets (9), one common outlet (6) and a diverter body (10) positioned between the inlets, the first inlet being in fluid communication .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) in view of US 2810345 (Englesson) and further in view of US 8875729 (Bramble hereinafter) as evidenced by Fundamentals of Fluid Mechanics (Wiley hereinafter).
Regarding claim 15, Mayleben’s modified teachings are described above in claim 14 where Englesson teaches a first fluid passage extending between the primary AC pump and the common outlet includes a curve or bend (Figure 3 of Englesson shows the curve from the passage 8 to the common outlet 6), and a second fluid passage extending between the secondary DC pump and the common outlet forms a fluid passage (Englesson Passage along 9 from pump 2).
Mayleben is silent with respect to a linear fluid passage which allows the second fluid passage to provide less fluid resistance than the first fluid passage to allow the secondary DC pump to operate more efficiently since it is powered by the back-up battery and not an AC power supply.
However, Bramble teaches a sump pump (Figure 3) that discloses a second fluid passage extending between the secondary DC pump and the common outlet forms a linear fluid passage which allows the second fluid passage to provide less fluid resistance than the first fluid passage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of eh claimed invention to modify the separate to common discharge of the dual pumps to have a straight pipe from the back-up pump to minimize the head loss in the pipe per Wiley as stated above.
Regarding claim 16, Mayleben’s modified teachings are described above in claim 15 where the combination of Mayleben, Englesson, and Bramble would further disclose that the curve or bend of the first fluid passage is between 45°-90° and the second fluid passage is coaxially aligned with the discharge pipe (Figure 3 of Englesson for the first fluid passage with Figure 3 of Bramble for the second fluid passage).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) and further in view of US 2011/0150676 (Buzit hereinafter).
Regarding claim 17, Mayleben’s teachings are described in claim 1 but are silent with respect to a connector for connecting the primary AC pump to the secondary DC pump so that the pumps may be moved or placed together as an assembly.
However, Buzit teaches a dual sump pump system (Figure 2) that discloses a connector for connecting the primary AC pump to the secondary DC pump so that the pumps may be moved or placed together as an assembly (Connector 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual pumps of Mayleben with the connected dual pumps of Buzit to allow for easier installation.
Regarding claim 18, Mayleben’s modified teachings are described above in claim 17 where the combination of Mayleben and Buzit would further disclose the connector (Buzit 12) is a coupling that has a first interface for aligning with a first AC pump outlet (Interface 54 on the left side of the figure 2) and a second interface for aligning with a second DC pump outlet (Interface 54 on the right side as seen in Figure 2) so that the pumps may be connected to one another and moved or placed together as an assembly.
Regarding claim 19, Mayleben’s modified teachings are described above in claim 18 where the combination of Mayleben and Buzit would further disclose that the first interface is connected to the first AC pump outlet via a first fastener and the second interface is connected to the second DC pump outlet via a second fastener (Buzit Figure 6 shows a first and second fasteners 94 for the outlet interfaces at 54).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) in view of US 2011/0150676 (Buzit) and further in view of US 2005/0281679 (Niedermeyer).
Regarding claim 20, Mayleben’s modified teachings are described above in claim 18 but are silent with respect to the use of a pneumatic pressure transducer.
However, Niedermeyer teaches a sump pump controller (¶ 1) that discloses a pneumatic pressure transducer (¶ 7, 29, and 31-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solid state switches for fluid level detection as taught by Niedermeyer into the sensing unit of Mayleben to utilize pressure instead of a liquid level via simple substitution to obtain the known and predictable results of sensing the liquid of a target liquid.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) in view of US 2011/0150676 (Buzit) and further in view of EP 2712599 (Deshpande hereinafter).
Regarding claim 21, Mayleben’s modified teachings are described above in claim 17 but are silent with respect to the connector is a first mating member connected to the primary AC pump and a second mating member connected to the secondary DC pump and the first and second mating members mate with one another to connect the pumps to one another.
However, Deshpande teaches a compressor (Figures 2 and 3) that discloses the use of assembling multiple pumps together (Figures 2 and 3) where the resultant combination would yield connector is a first mating member connected to the primary AC pump and a second mating member connected to the secondary DC pump and the first and second mating members mate with one another to connect the pumps to one another (Mating members 41 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pumps of Mayleben with the integral formation of Deshpande to allow for interchangeability of the connected pumps.
Regarding claim 22, Mayleben’s modified teachings are described above in claim 21 where the combination of Mayleben and Deshpande would further disclose that the first mating member is one of a male or female mating structure and the second mating structure is the other of a female or male mating structure so that the mating members interconnect with one another to connect the pumps together (Deshpande Figure 2 shows the mating members 41 and 43 being a male and female mating structure).
Regarding claim 23, Mayleben’s modified teachings are described above in claim 17 but are silent with respect to the connector is a member that extends from a top or side surface of the primary AC pump to a top or side surface of the secondary DC pump to connect the pumps together.
However, Deshpande teaches a compressor (Figures 2 and 3) that discloses to the connector is a member that extends from a top or side surface of the primary AC pump to a top or side surface of the secondary DC pump to connect the pumps together (Figure 3 shows the mating members being on the side surfaces of the pumps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual pumps of Mayleben with the integral formation of Deshpande to allow for interchangeability of the connected pumps.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) in view of US 2011/0150676 (Buzit) in view of EP 2712599 (Deshpande) and further in view of US 2003/0049134 (Leighton hereinafter).
Regarding claim 24, Mayleben’s modified teachings are described above in claim 23 but are silent with respect to the member is a handle that interconnect the pumps so that they can be carried or placed as a connected assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sump pump assembly of Mayleben with the handle of Leighton to make moving the pump assembly easier.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110794 (Mayleben) in view of US 2014/0199180 (Schoendorff) in view of US 5144153 (Scheppmann) and further in view of US 2015/0378356 (Hefeeda hereinafter). 
Regarding claim 25, Mayleben’s modified teachings are described above in claim 1 but are silent with respect to the secondary controller is electrically connected to the primary AC pump and operate the primary AC pump when the primary controller malfunctions or fails.
However, Hefeeda teaches a control network that teaches communication between a group of controllers and in this instance would be analogous art due to the Mayleben and Schoendorff references featuring multiple devices communicating to and from each other. Hefeeda particularly discloses relying on a secondary controller in the event a first controller fails (¶ 155-158). The resultant combination would be such that the secondary controller is electrically connected to the primary AC pump and operate the primary AC pump when the primary controller malfunctions or fails.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second controller of Mayleben per Schoendorff with the teachings of Hefeeda to allow for built in system redundancy therefore allowing the pump system to operate as design in the event of a primary controller failure. 


Response to Arguments
Applicant’s arguments, see Arguments, filed 02/22/2021, with respect to the rejection(s) of claim 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2011/0010794 (Mayleben) in view of US 2014/0199180 (Schoendorff).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746